Dissenting opinion of
Mr. Justice Todd, Jr.,
in which Mr. Chief Justice Travieso concurs.
In my opinion the evidence for the prosecution, including the testimony of Luis Velázquez, showed that defendant acted upon a sudden quarrel provoked by the brothers Máximo and Juan Velázquez, or in a heat of passion, also as a consequence of said provocation. Even if we should disregard, as the jury did, the theory that the defendant acted in self defense, the evidence for the prosecution (except Luis Velázquez) as well as that for the defense, show that the defendant was in his store and that it was Máximo and Juan Velázquez who in a drunken condition, provoked and assaulted him. It is worthy of note, also, that Luis Velázquez came to the store after his brothers and that he then insisted in taking them away but they refused to go. This fact is significant, for if Máximo and Juan were behaving themselves, why should their brother Luis want to take them away?
In my opinion the case at bar is not similar to People v. Español, 16 P.R.R. 203, cited by the court, wherein there was a “conflict in the testimony of the different witnesses, as compared with each other, and some inconsistencies in the several statements made by some of the witnesses for the prosecution.” Here we are confronted with the fact that all the witnesses for the prosecution, with the exception of one, Luis Velázquez, a brother of the decedents, who also took part in the affray and was wounded,1 corroborate defendant’s theory and evidence that he acted upon a sudden quarrel or in a heat of passion. The testimony of Luis Velázquez, besides being prejudiced, is incredible. It is incredible because since there was no proof that the defendant was insane or intoxicated, it is inexplicable that he should assault three *189persons with, a knife without any provocation having taken place. And that is what the witness testified. Common sense and natural reason indicate that such is not the ordinary behavior in life. It is true that it is the province of the jury to settle the conflict in the evidence and as a general rule we accept its verdict based on the credibility of the witnesses, but this does not mean that if manifest error is committed in weighing the evidence, or if the evidence is of such a nature that it does not support the verdict, we may not disturb it.
The evidence was, in my opinion, sufficient to establish, beyond a reasonable doubt, that at most what occurred there was the result of a sudden quarrel or heat of passion (and the jury so understood it in one of the verdict) and, therefore, the verdict of murder in the second degree rendered in the other case is not supported by the evidence and it should be reversed.

It was proved that the defendant had been acquitted in the ease of assault against witness Luis Velázquez.